Citation Nr: 0034003	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1946 to December 
1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 10 percent evaluation for 
postoperative residuals of a service-connected pilonidal 
cyst.  By rating decision dated in February 1999, the RO 
again continued the 10 percent evaluation for postoperative 
residuals of a pilonidal cyst and denied entitlement to 
service connection for degenerative joint and disc disease of 
the lumbar spine.  In April 1999 the veteran filed a notice 
of disagreement as to both issues and a statement of the case 
was issued in May 1999.  

The transcript of a personal hearing before a hearing officer 
at the RO in September 1999, reflects that the veteran 
testified that he wished to withdraw his appeal as to the 
issue of entitlement to an increased rating for the pilonidal 
cyst.  Following the hearing, the veteran filed a substantive 
appeal, dated the same day, in which he wrote that he was 
appealing "the singular issue of lumbar spine."  The 
veteran's testimony and substantive appeal serve to withdraw 
his appeal as to the issue of entitlement to an increased 
rating for the pilonidal cyst.  38 C.F.R. § 20.204 (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In this case the veteran reported an injury to his spine in 
service and there is current evidence of a lumbar spine 
disorder.  On VA examination in January 1999, the veteran was 
diagnosed with degenerative disc and joint disease of the 
lumbar spine and more recent VA treatment records show that 
he was diagnosed with severe lumbar spondylosis.

It does not appear that all of the veteran's service medical 
records, and VA and private treatment records and have been 
secured, and he has not been afforded an examination in order 
to determine whether he has a current back disability that 
can be related to an injury in service.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to submit 
any service medical records that he may 
have in his possession.  The RO should 
request the veteran's service medical 
records from all appropriate sources, 
especially any relating to treatment or 
evaluation in association with a fall 
while a member of the deck fleet aboard 
the U.S.S. Agerhorn.  

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
a back disability since service.  After 
securing the necessary release(s), the RO 
should obtain legible copies of all 
records not already contained in the 
claims folder.  Specifically, the RO 
should take all necessary steps to obtain 
records of treatment provided by Dr. 
Walter Artist and Dr. Don Barber.  The RO 
should also attempt to obtain the 
treatment records of Dr. Von Toble and 
Dr. Pennelly, and any VA outpatient 
treatment records from the VA outpatient 
clinic in Las Vegas, Nevada.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any current low 
back disorder.  The examiner should 
review the veteran's claims folder 
including a copy of this remand.  All 
necessary tests or studies should be 
performed.  After the entire claims 
folder, including service medical 
records, has been reviewed, the examiner 
should comment as to the correct 
diagnosis of any current back disorder 
and whether it is more likely than not 
that any current back disorder is related 
to service, including a fall during 
service.  All findings should be reported 
in detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.

4.  In adjudicating the veteran's claim, 
the RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

The RO should then return the case to the Board for 
consideration of any remaining issues for which a valid 
substantive appeal has been submitted.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is advised that 
the examination requested in this remand is deemed necessary 
to evaluate his claim, and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



